                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION


     GREGORY J. M.,
                                                         CV 19-07-M-KLD
                           Plaintiff,

     vs.                                                  ORDER

     ANDREW M. SAUL, Commissioner
     of Social Security,

                           Defendant.

           Plaintiff brings this action under 42 U.S.C. § 405(g) seeking judicial review

of a partially favorable decision by the Commissioner of Social Security on his

applications for disability insurance benefits and supplemental security income

benefits under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401 et

seq., 1381 et seq.

I.         Procedural Background

           Plaintiff protectively filed an application for Title II disability insurance

benefits in April 2014, alleging disability since July 6, 2006. (Doc. 4, at 192).

                                                1
Plaintiff later amended his onset date to May 7, 2009 (doc. 4, at 50), and he was

last insured for Title II disability benefits on September 30, 2011. (Doc. 4, at

1013). Plaintiff’s claim was denied initially and on reconsideration, and by an ALJ

after an administrative hearing. (Doc. 4, at 145-47). The Appeals Council denied

Plaintiff’s request for review of the ALJ’s decision, and Plaintiff appealed. (Doc. 4,

at 8-12). On November 9, 2017, this Court reversed the Commissioner’s final

decision and remanded the matter for further administrative proceedings. (Doc. 4,

at 1149-1166).

      In the meantime, on November 7, 2016, Plaintiff filed an application for

Title XVI supplemental security income benefits. (Doc. 4, at 1040). That

application was combined with Plaintiff’s Title II application, and on September

25, 2018, the ALJ issued a partially favorable decision. (Doc. 4, at 1013-26). For

purposes of Plaintiff’s application for Title II disability insurance benefits, the ALJ

found he was not disabled through September 30, 2011, the date last insured. But

with respect to supplemental security income benefits, the ALJ found Plaintiff

disabled as of November 7, 2016, the date he filed his Title XVI application.

      On January 7, 2019, Plaintiff filed this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of the ALJ’s decision to the extent he concluded Plaintiff

was not disabled prior to his date last insured and denied his application for Title II

                                           2
disability insurance benefits.

II.   Legal Standards

      A.     Standard of Review

      42 U.S.C. § 405(g) provides a limited waiver of sovereign immunity,

allowing for judicial review of social security benefit determinations after a final

decision of the Commissioner made after a hearing. See Treichler v. Commissioner

of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). A court may set aside

the Commissioner’s decision “only if it is not supported by substantial evidence or

is based on legal error.” Treichler, 775 F.3d at 1098 (quoting Andrews v. Shalala,

53 F.3d 1035, 1039 (9th Cir. 1995). Substantial evidence is “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Widmark

v. Barnhart, 454 F.3d 1063, 1070 (9th Cir. 2006). “The ALJ is responsible for

determining credibility, resolving conflicts in medical testimony, and resolving

ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). “Where

evidence is susceptible for more than one rational interpretation,” the court must

uphold the ALJ’s decision. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

“Finally, the court will not reverse an ALJ’s decision for harmless error, which

exists when it is clear from the record that ‘the ALJ’s error was inconsequential to

the ultimate nondisability determination.’” Tommasetti v. Astrue, 533 F.3d 1035,

                                          3
1038 (9th Cir. 2008) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th

Cir. 2006)).

      B.       Disability Determination

      To qualify for disability benefits under the Social Security Act, a claimant

bears the burden of proving that (1) he suffers from a medically determinable

physical or mental impairment that has lasted or can be expected to last for a

continuous period of twelve months or more; and (2) the impairment renders the

claimant incapable of performing past relevant work or any other substantial

gainful employment that exists in the national economy. 42 U.S.C. §§

423(d)(1)(A), 423(d)(2)(A). See also Batson v. Commissioner of Soc. Sec. Admin.,

359 F.3d 1190, 1193-94 (9th Cir. 2004).

      In determining whether a claimant is disabled, the Commissioner follows a

five-step sequential evaluation process. 20 C.F.R. §§ 404.1520 and 416.920. If a

claimant is found to be “disabled” or “not disabled” at any step, the ALJ need not

proceed further. Ukolov v. Barnhart, 420 F.3d 1002, 1003 (9th Cir. 2005). The

claimant bears the burden of establishing disability at steps one through four of this

process. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).




                                          4
         At step one, the ALJ considers whether the claimant is engaged in

substantial gainful activity. 20 C.F.R. §§ 404.1520(a)(4)(i) and 416.920(a)(4)(i). If

so, then the claimant is not disabled within the meaning of the Social Security Act.

         At step two, the ALJ must determine whether the claimant has any

impairments, singly or in combination, that qualify as severe under the regulations.

20 C.F.R. §§ 404.1520(a)(4)(ii) and 416.920(a)(4)(ii). If the ALJ finds that the

claimant does have one or more severe impairments, the ALJ will proceed to step

three.

         At step three the ALJ compares the claimant’s impairments to the

impairments listed in the regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii) and

416.920(a)(4)(iii). If the ALJ finds at step three that the claimant’s impairments

meet or equal the criteria of a listed impairment, then the claimant is considered

disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii).

         If the ALJ proceeds beyond step three, he must assess the claimant’s residual

functional capacity. The claimant’s residual functional capacity is an assessment of

the work-related physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations. 20 C.F.R. §§ 404.1545(a),

416.945(a); Social Security Ruling (SSR) 96-8p. The assessment of a claimant’s




                                           5
residual functional capacity is a critical part of steps four and five of the sequential

evaluation process.

       At step four, the ALJ considers whether the claimant retains the residual

functional capacity to perform his past relevant work. 20 C.F.R. §§

404.1520(a)(4)(iv) and 416.920(a)(4)(iv). If the claimant establishes an inability to

engage in past work, the burden shifts to the Commissioner at step five to establish

that the claimant can perform other work that exists in significant numbers in the

national economy, taking into consideration claimant’s residual functional

capacity, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v) and

416.920(4)(v). The ALJ may satisfy this burden through the testimony of a

vocational expert or by referring to the Medical-Vocational Guidelines set forth in

the regulations at 20 C.F.R. part 404, subpart P, appendix 2. If the ALJ meets this

burden, the claimant is not disabled.

III.   Discussion

       The ALJ followed the five-step sequential evaluation process in evaluating

Plaintiff’s claim. At step one, the ALJ found that Plaintiff met the insured status

requirements of the Social Security Act through September 30, 2011. The ALJ

further found that Plaintiff had engaged in substantial gainful activity after the

original alleged onset date of July 7, 2006. As the ALJ noted, however, Plaintiff

                                           6
had amended his onset date to May 7, 2009, to coincide with the date he stopped

working. (Doc. 4, at 1015-16).

      At step two, the ALJ found that since the May 7, 2009 amended alleged

onset date, Plaintiff has had the following severe impairments: major depressive

disorder, personality disorder, post-traumatic stress disorder (PTSD), and

ventricular tachycardia. (Doc. 4, at 1016). At step three, the ALJ found that

Plaintiff does not have an impairment or combination of impairments that met or

medically equaled any impairment described in the Listing of Impairments, 20

C.F.R. §§ 404.1520(d), 416.920(d); 20 C.F.R. pt. 404, subpt. P, app. 1. (Doc. 4, at

1016-17).

      At steps four and five, the ALJ made two different residual functional

capacity assessments. For purposes of Plaintiff’s application for Title II disability

insurance benefits, the ALJ focused on Plaintiff’s residual functional capacity for

the period between his amended alleged onset date of May 7, 2009 and the

expiration of his insured status on September 30, 2011.1 The ALJ found that



1 A claimant seeking Title II disability insurance benefits must show that he
became disabled before his date last insured. 42 U.S.C. § 416(1)(3); 20 C.F.R. §
404.1010. See also Flaten v. Secretary of Health & Human Services, 44 F.3d 1453,
1460 (9th Cir. 1995) (The statutory scheme “requires that a disability be
continuously disabling from the time of onset during insured status to the time of
application for benefits, if an individual applies for benefits for a current disability
after the expiration of insured status).
                                           7
Plaintiff’s statements as to the severity of his symptoms during this period were not

fully supported, and determined that he had the residual functional capacity to

perform a reduced range of light work. (Doc. 4, at 1017-18). The ALJ’s residual

functional capacity assessment included several exertional and non-exertional

limitations. Relevant here, the ALJ incorporated the following non-exertional

limitations:

      He could tolerate brief and superficial contact with one member of the
      public on an occasional basis. He could tolerate occasional contact with
      coworkers at a work site with six or fewer workers, or with separate
      cubicles. He could understand, carry out, and remember simple tasks and
      instructions provided work did not require constant focus or stress. He could
      tolerate occasional new learning of simple work tasks.

      (Doc. 4, at 1017).

Based on this residual functional capacity, the ALJ found at step four that Plaintiff

could not perform his past relevant work as a custodian and salesperson. (Doc. 4,

1024). Proceeding to step five, the ALJ found based on the vocational expert’s

testimony that there were other jobs existing in significant numbers in the national

economy that Plaintiff could have performed. (Doc. 4, at 1024-1025). Thus, the

ALJ found that Plaintiff was not disabled within the meaning of the Social Security

Act at any time prior to the expiration of his insured status on September 30, 2011.

      For purposes of Plaintiff application for Title XVI supplemental security

income benefits, however, the ALJ assessed Plaintiff’s residual functional capacity
                                          8
beginning on November 7, 2016, the date of his application.2 The ALJ observed

that Plaintiff’s psychological symptoms had gotten worse after the date last insured

and found that his allegations regarding his symptoms and limitations during this

period were consistent with the evidence. As a result, the ALJ found that beginning

on November 7, 2016, Plaintiff’s residual functional capacity for light work was

subject to two additional non-exertional limitations: “He is expected to be off task

more than 15% of the workday and will miss work more than two days per

month.” (Doc. 4, at 1023). Based on this residual functional capacity, the ALJ

again found at step four that Plaintiff could not perform any past relevant work.

(Doc. 4, 1024). Proceeding to step five, the ALJ found based on the vocational

expert’s testimony there are no jobs that exist in significant numbers in the national

economy that Plaintiff can perform. (Doc. 4, at 1025). Thus, the ALJ found

Plaintiff was disabled and entitled to Title XVI disability benefits beginning on

November 7, 2016. (Doc. 4, at 1026).

      Plaintiff does not challenge this portion of the ALJ’s decision. To the extent

the ALJ found Plaintiff was not disabled at any time through the date he was last

insured for Title II disability benefits, however, Plaintiff argues the ALJ’s decision




2 Because supplemental security income benefits are not retroactive, the relevant
period begins on the date the application is filed.
                                          9
is not supported by substantial evidence and raises four issues on appeal. 3

      First, Plaintiff maintains the ALJ erred by not giving more weight to medical

opinion evidence provided by treating psychologist Dr. Julie Hergenrather and

treating psychiatrist Dr. John Willoughby. Second, Plaintiff argues the ALJ failed

to give germane reasons for discounting the opinion of his mental health counselor,

Greg Shanks. Third, Plaintiff maintains the ALJ did not provide sufficiently clear

and convincing reasons for discrediting his subjective symptom testimony. Finally,

Plaintiff argues the ALJ erred by relying on vocational expert testimony elicited in

response to an incomplete hypothetical question. The Court addresses each

argument in turn.

      A.     Medical Opinion Evidence

      As stated above, the relevant period for purposes of Plaintiff’s application

for Title II disability insurance benefits began on May 7, 2009 alleged onset date

and ended with the expiration of his insured status on September 30, 2011. The

administrative record contains several medical opinions and records that are


3 In his reply brief, Plaintiff argues his statement of facts should be taken as true
and asks the Court to remand for an award of benefits because the Commissioner
has violated his Constitutional right to due process by not providing a statement of
facts relevant to the issues submitted for review as required by Local Rule 78.2(b).
(Doc. 9, at 1-4). The Commissioner’s brief complies with the substantive
requirements of Local Rule 78.2(b). Thus, the Court will address the issues
presented on the merits.
                                          10
relevant to Plaintiff’s physical and mental functioning during this period. Plaintiff

does not challenge the ALJ’s evaluation of the medical source opinions addressing

his physical abilities and limitations. Instead, he argues the ALJ erred in evaluating

the medical source opinions that are relevant to his mental functioning prior to

September 30, 2011.

      When evaluating a disability claim, an ALJ may rely on medical “opinions

of three types of physicians: (1) those who treat the claimant (treating physicians);

(2) those who examine but do not treat the claimant (examining physicians); and

(3) those who neither examine nor treat the claimant (nonexamining physicians).”

Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 2995). Generally, the opinion of a

treating physician is entitled to the greatest weight. Lester, 81 F.3d at 830. “The

opinion of an examining physician is, in turn, entitled to greater weight than the

opinion of a non-examining physician.” Lester, 81 F.3d at 830.

      Where there are conflicting medical opinions in the record, the ALJ is

responsible for resolving that conflict. Chaudhry v. Astrue, 688 F.3d 661, 671 (9th

Cir. 2012). If a treating physician’s opinion is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence” in the record, it is entitled to controlling

weight. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir 2007). If a treating physician’s

                                           11
opinion is not entitled to controlling weight, the ALJ considers several factors in

determining what weight it will be given. Orn, 495 F.3d at 631. Those factors

include the “[l]ength of the treatment relationship and the frequency of the

examination” and the “[n]ature and extent of the treatment relationship.” Orn, 495

F.3d at 631 (quoting 20 C.F.R. § 404.1527(c)(2)(i)-(ii)). Additional factors relevant

to the ALJ’s evaluation of any medical opinion, not limited to that of a treating

physician, include: (1) the supportability of the opinion; (2) the consistency of the

opinion with the record as a whole; (3) the specialization of the treating or

examining source; and (4) any other factors that are brought to the ALJ’s attention

that tend to support or contradict the opinion. 20 C.F.R. § 404.1527(c).

      To discount the uncontroverted opinion of a treating or examining physician,

the ALJ must provide clear and convincing reasons for doing so and those reasons

must be supported by substantial evidence. Lester, 81 F.3d at 830 (9th Cir. 1995).

To discount the controverted opinion of a treating or examining physician, the ALJ

must provide specific and legitimate reasons supported by substantial evidence in

the record. Lester, 81 F.3d at 830. The ALJ may accomplish this by setting forth "a

detailed and thorough summary of the facts and conflicting clinical evidence,

stating his interpretation thereof, and making findings." Magallanes v. Bowen, 881

F.2d 747, 751 (9th Cir. 1989).

                                          12
      As set forth below, the administrative record in this case contains conflicting

opinions from treating and non-examining mental health sources regarding

Plaintiff’s functioning during the relevant period. Given these conflicting opinions,

the ALJ was required to give specific and legitimate reasons for discrediting one

opinion in favor of another.

             1.     Dr. Julie Hergenrather

      Pursuant to this Court’s remand order, the Appeals Council directed the ALJ

to further address the opinion of Plaintiff’s treating psychologist, Dr. Julie

Hergenrather. Plaintiff argues the ALJ erred on remand by not giving more weight

to Dr. Hergenrather’s opinion. Dr. Hergenrather began treating Plaintiff for PTSD

in September 2006, after he was involved in a work-related motor vehicle accident.

Dr. Hergenrather continued to treat Plaintiff until October 2010. (Doc. 4, 813-61).

In September 2009, Dr. Hergenrather completed a Physician Statement for Work

Site Accommodation form. (Doc. 4, at 958-61). Plaintiff had been working as a

custodian at the University of Montana and asked his employer to implement

reasonable accommodations for his PTSD so that he would be able to perform the

essential functions of his job.

      Plaintiff’s employer expected him to “build and maintain a work atmosphere

of trust and respect by establishing open communication with co-workers,” refrain

                                          13
from outbursts, “take steps to prevent destructive conflict and handle conflict in an

appropriate manner,” and not spy or eavesdrop on his co-workers. (Doc. 4, at 961).

Dr. Hergenrather wrote that Plaintiff would not be able to comply with those work

expectations at that time because of the symptoms associated with his PTSD. (Doc.

4, at 961). Dr. Hergenrather indicated there were no accommodations for

Plaintiff’s PTSD that would effectively enable him to perform his job duties at that

time and wrote that he had a full medical restriction from work duties for one year

– from September 2009 to September 2010 – to undergo treatment for his PTSD.

Dr. Hergenrather explained that Plaintiff was engaging in weekly cognitive

behavior therapy for his PTSD and anticipated that his condition would improve

over time. (Doc. 46, at 956-61).

      Plaintiff’s argument with respect to Dr. Hergenrather’s opinion is twofold.

First, Plaintiff maintains the ALJ failed to provide legally sufficient reasons for

discounting Dr. Hergenrather’s opinion as to the severity of his PTSD. He claims

Dr. Hergenrather’s opinion unequivocally establishes that he was disabled from his

May 2009 alleged onset date to September 2010. Second, Plaintiff argues that with

a period of disability thus established, the ALJ should have applied the medical

improvement standard used in continuing disability reviews and closed period

cases to find him disabled through the date of his decision.

                                          14
                    a.    Specific and Legitimate Reasons

      With respect to Plaintiff’s first argument, the ALJ considered Dr.

Hergenrather’s opinion and gave it “some weight.” (Doc. 4, at 1022). In doing so,

the ALJ found it significant that Dr. Hergenrather “only considered whether

[Plaintiff] could perform his past relevant work as a custodian, and not other work

available within the residual functional capacity.” (Doc. 4, at 1022). Consistent

with Dr. Hergenrather’s opinion, the ALJ found that Plaintiff was not capable of

performing past relevant work as a custodian because the job “requires exertional

and non-exertional capabilities in excess of his residual functional capacity.” (Doc.

4, at 1024). Also consistent with Dr. Hergenrather’s opinion, the ALJ included

several non-exertional restrictions in Plaintiff’s residual functional capacity, such

as limiting him to “brief and superficial contact with one member of the public on

an occasional basis” and “occasional contact with coworkers at a work site with six

or fewer workers, or with separate cubicles” (Doc. 4, at 1017). As the ALJ’s

decision thus reflects, he gave some weight to Dr. Hergenrather’s opinion to the

extent she indicated that Plaintiff was not capable of returning to work as a

custodian due to his PTSD.

      To the extent Dr. Hergenrather’s opinion can be read as indicating that

Plaintiff’s depression and PTSD-related symptoms were of such disabling severity

                                          15
that he would have been precluded from engaging in all substantial gainful activity

between September 2009 and September 2010, the ALJ provided specific and

legitimate reasons for discounting that assessment.

      First, the ALJ noted that Dr. Hergenrather’s opinion was inconsistent with

the medical records, which showed that Plaintiff quickly reported improvement in

his symptoms with medication prescribed by his treating psychiatrist, Dr. John

Willoughby, and mindfulness treatment with his mental health counselor, Greg

Shanks. (Doc. 4, at 1022). Plaintiff began seeing Dr. Willoughby in December

2009, and by January 2010 reported that his mood and energy were improved after

having been prescribed new medication. (Doc. 4, at 645). When Plaintiff saw Dr.

Willoughby again in July 2010, he felt he was doing better on medication but

stated that anger control issues were still a problem. (Doc. 4, at 643). Dr.

Willoughby adjusted Plaintiff’s medications to address his anger control issued and

in August 2011 Plaintiff stated that he was doing “very well” and had not had any

anger outbursts at all in the last month. (Doc.4, at 636). During much of this period

Plaintiff was also seeing licensed clinical professional counsel Greg Shanks for

meditation and mindfulness training. (Doc. 4, at 325-478). Overall, those records

reflect that Plaintiff benefited from treatment with Mr. Shanks and was better able

to manage his PTSD symptoms. In May 2011, Mr. Shanks observed that Plaintiff’s

                                          16
“PTSD symptoms have reduced considerably” and at a June 2011 visit he said “it

looks like we have completed our work on [Plaintiff’s] PTSD.” (Doc. 4, at 386-

87).

       Dr. Hergenrather’s records similarly demonstrate that Plaintiff’s symptoms

improved during the course of their treatment relationship, which ended in October

2010. (Doc. 4, 813-861). In August 2010, Dr. Hergenrather explained that while

Plaintiff continued to experience PTSD-related symptoms, meditation and

exposure had improved his status greatly and treatment should be focused on

increasing his activity level and meaningful social interaction. (Doc. 4, at 816).

The ALJ permissibly gave Dr. Hergenrather’s September 2009 opinion little

weight in part because it was not consistent with the medical records, which

reflected that Plaintiff’s symptoms improved with treatment. See Tommasetti v.

Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (holding that the ALJ reasonably

discounted a treating physician’s opinion because the medical records did not

support the limitations set forth in the opinion); Valentine v. Comm’r of Soc. Sec.

Admin., 574 F.3d at 692-93 (9th Cir. 2009) (upholding the ALJ’s rejection of

treating psychologist’s opinion because it conflicted with the psychologist’s

treatment notes). This reason alone amounts to a specific and legitimate basis for

discounting Dr. Hergenrather’s opinion.

                                          17
      Second, the ALJ gave Dr. Hergenrather’s opinion as to Plaintiff’s PTSD-

related limitations little weight because she did not provide any supporting

examples. (Doc. 4, at 1022). Dr. Hergenrather wrote that Plaintiff would not be

able to comply with his employer’s work expectations because “feelings of

detachment from others, difficulty establishing and maintaining trust in

relationships, irritability and anger outbursts, restricted range of affect, difficulty

concentrating and hypervigilance are core symptoms” of PTSD. (Doc. 4, at 961).

Dr. Hergenrather did not explain how or to what degree Plaintiff experienced these

core symptoms, however, and said nothing about whether Plaintiff’s symptoms

would prevent him from complying with work expectations at some other job. The

ALJ accommodated for Plaintiff’s PTSD-related symptoms in the residual

functional capacity assessment and reasonably discounted Dr. Hergenrther’s

opinion in part because it did not contain any supporting explanation. See Batson v.

Comm’r of Soc. Sec. Admin. 359 F.3d 1190, 1195 (9th Cir. 2004) (explaining that

an ALJ need not accept a treating physician’s opinion “it that opinion is brief,

conclusory, and inadequately supported by clinical findings”). Thus, to the extent

the ALJ discounted Dr. Hergenrather’s opinion, the Court concludes the ALJ

provided sufficiently specific and legitimate reasons for doing so.

                    b.     Medical Improvement Standard

                                           18
      Because the ALJ permissibly discounted Dr. Hergenrather’s opinion,

Plaintiff’s argument that the ALJ should have applied the medical improvement

standard used in continuing disability reviews and closed period cases necessarily

fails as well. Plaintiff’s argument begins with the premise that Dr. Hergenrather’s

opinion is entitled to controlling weight and establishes that he was disabled from

his May 2009 alleged onset date to September 2010. With disability for that closed

period thus established, Plaintiff argues the ALJ should have applied the medical

improvement standard to find him disabled through the date of his decision on

September 25, 2018.

      Once a claimant has been found disabled, “a presumption of continuing

disability arises” and the Commissioner bears the burden of producing evidence

sufficient to rebut the presumption of continuing disability.” Bellamy v. Secretary

of Health & Human Serv., 755 F.2d 1380, 1381 (9th Cir. 1985). Before limiting

disability to a closed period, the ALJ must follow an eight-step evaluation process

to determine whether the claimant experienced medical improvement following the

disability onset date. See Attmore v. Colvin, 827 F.3d 872, 875-76 (9th Cir. 2016).

As discussed above, the ALJ provided specific and legitimate reasons for

discounting Dr. Hergenrather’s opinion. This means that a presumption of

continuing disability never arose in this case, and the eight-step medical

                                         19
improvement standard is simply inapplicable.

             2.    Dr. John Willoughby

      Plaintiff argues generally that the ALJ erred by not giving more weight to

treating psychiatrist Dr. John Willoughby’s treatment notes and statements he

made describing Plaintiff’s anger control problems. For example, Plaintiff points

out that in July 2010, Dr. Willoughby noted Plaintiff was doing better with anger

control on his medications but anger was “still definitely a problem.” (Doc. 4, at

643-44). And in May 2011, Dr. Willoughby questioned whether Plaintiff’s “anger

issue” was more related to a traumatic brain injury than PTSD. (Doc. 5, at 633-34).

Notably, however, Plaintiff does not identify any specific medical opinion from

Dr. Willloughby that he believes the ALJ failed to properly credit.

      Treatment notes, in general do not constitute medical opinions. See 20

C.F.R. § 416.927(a)(2) (“Medical opinions are statements from acceptable medical

sources that reflect judgments about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, and what you can still do

despite impairment(s),and your physical or mental restrictions.”). A treatment note

that does not state a medical opinion is not subject to the same scrutiny applied to a

medical opinion. See Modesitt v. Astrue, 2010 WL 3749290, *8 (C.C. Cal. Sept.

21, 2010). Therefore, Dr. Willoughby’s treatment notes are not medical opinions

                                          20
the ALJ was required to specifically weigh or discount. See Turner v. Comm’s of

Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (holding that where physician’s

report did not assign any specific limitations or opinions regarding the claimant’s

ability to work, “the ALJ did not need to provide ‘clear and convincing reasons’

for rejecting [the] report because the ALJ did not reject any of [the report’s]

conclusions.”).

      The ALJ discussed Dr. Willoughby’s treatment notes in his decision,

including those mentioning Plaintiff’s anger control issues, and was not required to

provide specific reasons for discounting them. The ALJ also discussed the fact that

Dr. Willoughby consistently assigned Plaintiff GAF scores of 55, which are

indicative of moderate symptoms. (Doc. 4, at 1022). To the extent those GAF

scores constitute medical opinions, the ALJ permissibly gave them little weight

because they “are only snapshots of a claimant’s functioning and consider non-

psychological factors such as employment and housing status.” (Doc. 4, at 1022).

The ALJ reasonably found that on the whole, Dr. Willoughby’s treatment notes

showed that “with adherence to a medication regiment and treatment, [Plaintiff’s]

symptoms appeared stable and controlled as of the date last insured.” (Doc. 4, at

1020).

             3.     Non-Examining Physicians

                                          21
      Clinical psychologist Dr. Michael Enright testified as a psychological expert

at the hearing on remand in September 2018. (Doc. 4, at 1046-62). Dr. Enright

reviewed the medical records for the period from May 2009 until September 2011

and testified as to Plaintiff’s mental functioning and limitations during that time.

Dr. Enright testified that Plaintiff had mild limitations in understanding, remember

and carrying out tasks, moderate to sometimes marked limitations in social

interaction, moderate limitations in concentration, persistence or pace, and

moderate limitations in adapting and managing. (Doc. 4, at 1049-1050). The ALJ

gave Dr. Enright’s testimony great weight and properly accounted for these

limitations in the residual functional capacity assessment by including several

interpersonal and cognitive limitations. See Rounds v. Comm’r Soc. Sec. Admin.,

807 F.3d 996, 1006 (9th Cir. 2015) (“[T]he ALJ is responsible for translating and

incorporating clinical findings into a succinct RFC.”).

      The state agency psychological consultants, Dr. Marsha McFarland and Dr.

Robert Bateen, identified similar limitations based on their review of the medical

records for the period prior to September 2011. (Doc. 4, at 123-33; 135-44).

They further stated that Plaintiff should not be expected to work in a setting

requiring close or frequent interaction with others, should have limited contact

with coworkers and the general public, and should not need to respond to frequent

                                          22
changes in a work setting. (Doc. 4, at 123-33; 135-44). The ALJ gave these

opinions some weight as well, and accounted for these limitations in the residual

functional capacity assessment.

      These non-examining medical source opinions are supported by and

consistent with other evidence in the record and constitute substantial evidence in

support of the ALJ’s finding that Plaintiff was not disabled at any time through

September 30, 2011, the date last insured. See Thomas v. Barnhart, 278 F.3d 947,

957 (9th Cir. 2002); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th

Cir. 1999) (“Opinions of a nonexamining, testifying medical advisor may serve as

substantial evidence when they are supported by other evidence in the record and

are consistent with it.”)

      B.     Other Source Opinions

      Pursuant to this Court’s remand order, the Appeals Council directed the ALJ

to address the opinion of Plaintiff’s treating therapist, Greg Shanks. Plaintiff argues

the ALJ erred on remand by not giving that opinion more weight.

      Mr. Shanks is a licensed clinical professional counselor who saw Plaintiff

roughly once every week or two from February 2010 through his date last insured.

(Doc. 4, at 325-478). In October 2015, Mr. Shanks wrote a letter addressing

Plaintiff’s symptoms and limitations both at the time of the letter’s writing and

                                          23
during the relevant period prior to September 2011. (Doc. 4, at 997-1004). Mr.

Shanks provided a detailed assessment of Plaintiff’s functioning prior to

September 2011 and concluded that his mental health difficulties would have

prevented him from maintaining full-time employment, even of a low stress and

routine nature, without any special employer accommodations on a consistent and

reliable basis.” (Doc. 4, at 1004).

      As a licensed clinical professional counselor, Mr. Shanks is considered an

“other medical source” rather than an “acceptable medical source.” Molina v.

Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). When an “other source” medical

provider works closely with and under the supervision of an acceptable medical

source, the other source opinion may be considered that of an acceptable medical

source. See Taylor v. Comm’r, 659 F.3d 1228, 1234 (9th Cir. 2011) (citing Gomez

v. Chater, 74 F.3d 967, 971 (9th Cir. 1996)). While Dr. Hergenarather signed

several of Mr. Shanks’ treatment notes, the record does not establish that Mr.

Shanks was working under her close supervision. In addition, Dr. Hergenrather did

not sign Mr. Shanks’ October 2015 letter and there is nothing to suggest that she

otherwise endorsed it. Thus, Mr. Shanks is considered an “other source”. Other

sources are not qualified to give medical opinions but can provide evidence about

the severity of a claimant’s impairments and how they affect the claimant’s ability

                                         24
to work. See 20 C.F.R. §§ 404.1513, 416.913. While an ALJ must provide

specific and legitimate reasons based on substantial evidence for rejecting a

controverted opinion from an “acceptable medical source,” an “other source”

opinion is not entitled to the same deference and may be discounted if the ALJ

provides germane reasons for doing so. Molina, 674 F.3d at 1111-12.

      The ALJ provided a detailed summary of Mr. Shanks’ treatment notes and

specifically addressed his October 2015 letter. (Doc. 4, at 1020-21). For example,

the ALJ discussed treatment notes showing that Plaintiff benefited from meditation

and mindfulness training, was better able to focus on various daily tasks, and was

better organized. (Doc. 4, at 326). The ALJ also cited treatment notes from January

2011 showing that Plaintiff reported a positive impact from EMDR treatment.

(Doc. 4, at 367). While Plaintiff continued to experience some anger outbursts and

other symptoms during this period, at a March 2011 session Mr. Shanks noted that

he “had a great week with real improvements in functioning”. (Doc. 4, at 378).

And by May and June 2011, Mr. Shanks stated that Plaintiff’s “PTSD symptoms

have reduced considerably” and “it looks like we have completed our work on

[Plaintiff’s] PTSD.” (Doc. 4, at 386-87). The ALJ reasonably found that Mr.

Shanks’ October 2015 opinion was not supported by his contemporaneous

treatment notes, which by and large reflected that Plaintiff’s PTSD and depressive

                                         25
symptoms were well controlled and would not have prevented work within his

residual functional capacity. (Doc. 4, at 1021). This was a germane reason for

giving Dr. Shanks’ opinion little weight. See Ghanim v. Colvin, 763 F.3d 1154,

1161 (9th Cir. 2014) (recognizing that a conflict with treatment notes is a germane

reason for discounting the opinion of an “other source”).

      On August 3, 2018, approximately one month before hearing on remand,

Mr. Shanks provided another opinion in which he states that prior to Plaintiff’s

date last insured, he satisfied the criteria of Listing 12.04 for depressive disorders

and Listing 12.15 for trauma and stress related disorders. (Doc. 4, at 1711-1712).

The ALJ considered this opinion but rejected it for the same reason, namely,

because it was not consistent with Mr. Shanks’ treatment notes prior to September

2011. The ALJ also found this opinion unpersuasive because Mr. Shanks indicated

that he had only had sporadic contact with Plaintiff over an extended period and

did not feel qualified to assess his current functional status. (Doc. 4, at 1021,

1712). The ALJ considered the criteria of the mental disorder listings but found

that Plaintiff’s mental impairments were not of listing-level severity. This step

three finding is not challenged by Plaintiff and is supported by substantial

evidence, including Dr. Enright’s testimony. The ALJ reasonably discounted Mr.




                                           26
Shanks’ other source opinion to the contrary because it was not sufficiently

supported.

      C.      Subjective Symptom Testimony

      Plaintiff argues the ALJ did not provide sufficiently clear and convincing

reasons for discounting his subjective testimony as to the severity of his

symptoms. 4

      The ALJ must follow a two-step process when evaluating a claimant’s

subjective symptom testimony. Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th

Cir. 2007). At step one, “the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment which could

reasonably be expected to produce the pain or other symptoms alleged.”

Lingenfelter, 504 F.3d at 1036. If the claimant meets this initial burden, at step two

the ALJ may discredit the claimant’s subjective symptom testimony about the

severity of his symptoms “only by offering specific, clear and convincing reasons

for doing so.” Lingenfelter, 504 F.3d at 1036.




4 The Commissioner argues Plaintiff has waived this challenge because his brief
includes no substantive law, argument, or factual support for his assertion.
Contrary to the Commissioner’s argument, the Court finds this issue was
adequately raised in Plaintiff’s brief and therefore not waived. (Doc. 7, at 19, 21,
25, 28).
                                          27
      Here, the ALJ found that Plaintiff met his initial burden because he produced

evidence of medically determinable impairments that could reasonably be expected

to cause his alleged symptoms. The ALJ then found that Plaintiff’s subjective

statements concerning the intensity, persistence and limiting effects of his

symptoms were not fully supported prior to November 7, 2016, the date he applied

for Title XVI benefits. (Doc. 4, at 1018). As discussed above, the relevant period

for purposes of Plaintiff’s Title II application began in May 2009 and ended with

the expiration of his insured status in September 2011.

      As the hearing on remand commenced, the ALJ and Plaintiff’s counsel both

agreed that it was not necessary to redo the testimony provided at the original

administrative hearing in November 2015. (Doc. 4 at 1043-44). At that hearing,

Plaintiff testified that between 2009 and 2011 he had problems with recurring

nightmares and PTSD-related flashbacks (Doc. 4, at 75-76). He testified that he

drove frequently during that period, but by the time of the hearing in November

2015 was driving less frequently. (Doc. 4, at 77-78). Plaintiff further testified that

about once every three months during that period he was experiencing episodes of

syncope causing him to pass out. (Doc. 4, at 79-80).

      The ALJ discounted Plaintiff’s testimony as to the severity of his symptoms

during the relevant period for three reasons. First, he found that Plaintiff’s daily

                                          28
activities were “not limited to the extent one would expect, given the complaints of

disabling symptoms and limitations.” (Doc. 4, at 31). The ALJ noted that Plaintiff

reported no problems with personal care, cares for his chickens and dogs, has his

meals delivered, does household chores and gardens, goes shopping, and does not

spend much time with others but tries to attend church. (Doc. 4, at 1021). In listing

these activities, the ALJ cited a function report form completed by Plaintiff in

August 2014 – nearly three years after his date last insured. Even assuming

Plaintiff’s answers were sufficiently related to the relevant time period, the ALJ

did not explain how any of these activities undermined or were inconsistent with

Plaintiff’s alleged symptoms, which included difficulty concentrating, following

instructions, and getting along with others. Absent such an explanation, the ALJ’s

reliance on daily activities is little more than a boilerplate finding and is not a clear

and convincing reason for discounting Plaintiff’s subjective symptom testimony.

      Although the first reason provided by the ALJ was not clear and convincing,

the next two reasons were sufficient to sustain his rejection of Plaintiff’s subjective

testimony. The ALJ found that Plaintiff had “made inconsistent statements

regarding matters relevant to the issue of disability.” (Doc. 4, at 1021). In

particular, the ALJ noted that Plaintiff alleged disability in part based on PTSD-

related flashbacks and on syncopal episodes that he testified caused him to nearly

                                           29
pass out every three months. The ALJ found these allegations were inconsistent

with the fact that Plaintiff admitted to driving frequently from 2009 through 2011,

denied ever passing out while driving, and stated that no treatment provider

precluded him from driving except for six-month suggestion in 2011. (Doc. 4, at

1021). The ALJ reasonably found that Plaintiff’s allegations that of such severe

syncopal episodes were not consistent with the fact that except for the suggested

six-month period, he continued to drive and his driving privileges were not

otherwise restricted.

      The ALJ further found the fact that Plantiff’s symptoms were generally

controlled with medication and treatment undermined his testimony as to the

disabling severity of his symptoms. For support, the ALJ cited records from Mr.

Shanks and Dr. Willoughby. As discussed above, those records showed that

Mergenthaler’s PTSD symptoms improved with therapy, and his nightmares and

other psychiatric symptoms improved with medication. And as to Plaintiff’s

cardiac impairments, the ALJ cited an August 2011 report from consultative

examiner Dr. Simone Musco who evaluated his syncope. (Doc. 4, at 1022). At that

time, Plaintiff continued to have episodes of syncope but said they were

diminishing in frequency and his most recent one had been six months earlier.

(Doc. 4, at 772-74). The ALJ permissibly found the fact that his cardiac and

                                         30
psychiatric symptoms were generally controlled with medication and treatment

undermined his subjective testimony. See, e.g., Morgan v. Commissioner of Soc.

Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999) (ALJ permissibly discounted

claimant’s testimony part based on medical records showing that, contrary to

claimant’s allegations, his symptoms improved medication).

      To the extent the ALJ discounted Plaintiff’s subjective testimony, the Court

finds that the ALJ provided sufficiently clear and convincing reasons, supported by

substantial evidence, for doing so.

      D.     Vocational Expert

      Plaintiff argues the ALJ’s residual functional capacity finding and the

resulting hypothetical question were incomplete, and the vocational expert’s

testimony consequently had no evidentiary value for purposes of demonstrating

that other work existed in significant numbers in the national economy that

Plaintiff could perform before his date last insured.

      The ALJ found that beginning November 7, 2016, Plaintiff would be off task

more than 15% of the time (doc. 4, at 1023) and the vocational expert testified that

eliminated all work. (Doc. 4, at 1106). Based on that testimony, the ALJ found

Plaintiff disabled as of November 7, 2016. Plaintiff argues the ALJ should have

included the same limitation for purposes of the period prior to his date last

                                          31
insured. As discussed above, however, the ALJ properly weighed the medical

evidence and evaluated Plaintiff’s subjective testimony for period between his

alleged onset date of May 7, 2009 and his date last insured of September 30, 2011.

      The ALJ adequately accounted for Plaintiff’s mental impairments during the

relevant period by incorporating the following nonexertional limitations into the

residual functional capacity assessment:

      He could tolerate brief and superficial contact with one member of the
      public on an occasional basis. He could tolerate occasional contact with
      coworkers at a work site with six or fewer workers, or with separate
      cubicles. He could understand, carry out, and remember simple tasks and
      instructions provided work did not require constant focus or stress. He could
      tolerate occasional new learning of simple work tasks.

      (Doc. 4, at 1017).

      For the reasons set forth above, the Court find that the ALJ was not required

to include any additional imitations in the residual functional capacity assessment,

which was supported by substantial evidence. See Magallanes v. Bowen, 881 F.2d

747, 756 (9th Cir. 1989) (the ALJ need not include limitations not supported by

substantial evidence). The ALJ permissibly found based on the vocational expert’s

testimony that Plaintiff was not disabled at step five of the sequential evaluation

process.

IV.   Conclusion


                                           32
      For all of the above reasons, the Court concludes that the ALJ’s decision is

based on substantial evidence and free of prejudicial legal error. Accordingly,

      IT IS ORDERED that the Commissioner’s decision is affirmed.

             DATED this 26th day of August, 2019



                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                         33
